Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2020 has been entered.

Response to Arguments
Based on the arguments/remarks and amended claims filed by the applicant on 07/15/2020 have been fully considered and are persuasive.
All previous rejections have been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions
be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure
consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of record: Lawrence D. Eisen on January 12, 2021.
See attached Supplemental Amendment.

Reasons For Allowance
Claims 1-6, 8-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1, 11, and 18. The closest prior art of record, Pascal Urien, "INTRODUCING HIGH LEVEL API FOR TLS DUAL STACK, BASED ON TLS SMART CARDS", Telecom ParisTech pages 509-518 (Year: 2009) discloses using two different TLS stacks but does not disclose the last limitation of the independent claims that recites “ATLS session between the network device and the cloud server is instantiated as ATLS, using the first TLS records” . 
Neither does the prior art cited above nor the prior art used in the Final Rejection dated 04/17/2020 disclose the entire limitation “wherein the ATLS session between the network device and the cloud server is instantiated as ATLS, using the first TLS records, over HTTP over TLS, using second TLS records, and wherein the first TLS records and the second TLS records use different TLS stacks.” as cited in the application.
This limitation in conjunction with all the other limitations in claims 1, 11, and 18, neither anticipate nor are rendered obvious over the prior art of record. For at least the reasons cited above independent claims 1, 11, and 18 contain allowable subject matter along with claims 2-6, 8-10, 12-16, and 19-20 based on their dependency on claims 1, 11, and 18 respectively.
Therefore, the examiner finds that the pending claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANY S GADALLA whose telephone number is (571)272-2322.  The examiner can normally be reached on Mon to Fri 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.S.G./Examiner, Art Unit 2493                                                                                                                                                                                         

/Michael Simitoski/Primary Examiner, Art Unit 2493